DETAILED ACTION

1.	This Office Action is responsive to claims filed for No. 17/458,629 on August 27, 2021.  Please note Claims 1-20 are pending and have been examined.

America Invents Act
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on August 27, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
4.	Applicant’s election without traverse of Species 5, Figure 14 and Claims 1-10 and 12-20 in the reply filed on May 9, 2022 is acknowledged.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al.
	( US 2016/0328821 A1 ) in view of Jang et al. ( US 2018/0181171 A1 ).

	Hsiao teaches in Claim 1:
	A display system ( [0002] discloses an electronic apparatus with a display ) comprising: 
a host processor including a first thermal sensor ( Figure 4, [0048] discloses a plurality of temperature sensors 440(1) to 440(N) which can be disposed at various portions of the apparatus. Several examples are noted in Figure 4, such as the display device, GPU, processor, etc, which can all be monitored. Generally, Figure 1 shows temperature sensing 120 for the various monitored components, such as chip dies, spots on a PCB, [0020], which again, are shown in Figure 4. For purposes of interpretation, please note the processor 410 which is monitored/associated/includes a first temperature sensor, as shown ); and 
a display driver integrated circuit including a second thermal sensor that is different from the first thermal sensor ( Figure 4, [0044]-[0048] further emphasizes the temperature sensors can monitor various components on the PCB. Figure 4 also shows a display device 430 and it is clear that another temperature sensor would be associated with this component ), 
wherein the display driver integrated circuit is configured to receive the first performance control signal from the host processor, and to control the display panel based on the first performance control signal to adjust the performance of the display panel ( Figure 5, [0059] discloses that in light of monitoring the temperature, the frame rate can be controlled if the monitored temperature exceeds the temperature threshold. Please note the combination below for aspects of the particulars of how the first performance control signal is obtained ); but

Hsiao does not explicitly teach “wherein the host processor is configured to generate a first performance control signal indicating whether to increase or decrease performance of a display panel from first temperature information that is obtained from the first thermal sensor and second temperature information that is obtained from the second thermal sensor, and to output the first performance control signal”.

To clarify, while Hsiao teaches of a plurality of sensors, deriving a control signal based on two temperature sensors is not taught, i.e. comparing/combining the two sensors readings, etc.

However, in the same field of endeavor, power control in light of temperature concerns, Jang teaches of having a plurality of temperature sensors, such as 435 and 440, disposed in regions of an electronic device, similar to Hsiao, ( Jang, Figure 4, [0056] ). The various sensors can be analyzed in a variety of ways, as shown in the various flowcharts. Please note Figure 11, [0124]+ which discloses obtaining temperature data by using the plurality of temperature sensors and then restrict a function or performance of the electronic device. [0075] provides examples of these performance changes, such as adjusting the brightness of the display, the operating frequency of the processor, etc, (again, similar to Hsiao in regards to affecting performance of the display). This restriction, or change in performance, is achieved by analyzing all of the temperature data, such as taking the mean, multiplying the mean by a coefficient, applying different weighting values to the data, as taught in [0126]. To clarify, the sensor signals of multiple sensors is considered when making the performance changes. One of ordinary skill in the art would realize that in light of the temperature values, that performance could either be decreased or increased, such as when the temperature is lowered to an acceptable level (see aspects in Figure 11 relating to maintaining function and performance when the temperature is acceptable/returns to acceptable). See Hsiao’s teachings in [0028] which discloses when the temperature does not exceed its respective threshold, the adjustment may cease, thus resulting in an increase in performance.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the comparison/analysis of various temperature sensor readings, with the motivation that by using different weightings, etc, an accurate representation of the temperature parameter can be achieved, more precisely determining if and how to adjust performance, ( Jang, [0069] ).

	Hsiao and Jang teach in Claim 2:
	The display system of claim 1, wherein the host processor is configured to set the first performance control signal based on the first temperature information and the second temperature information such that a boosting operation is performed to increase the performance of the display panel based on the first performance control signal. ( As disclosed above, if the temperature was restricted, then performance is reduced. However, this analysis is continuous and if the temperature is acceptable, then normal operation is presumably resumed (read as a boosting operation). Furthermore, it is well known that if temperatures are lower than expected, additional performance can be initiated. See Hsiao, [0028] )

	Hsiao and Jang teach in Claim 3:
	The display system of claim 2, 
wherein the host processor is configured: 
to determine, based on the first temperature information, a first duration for which the display driver integrated circuit and the display panel are set to operate with a first performance, to determine, based on the second temperature information, a second duration for which the display driver integrated circuit and the display panel are set to operate with the first performance, and to set the first performance control signal based on the first duration and the second duration. ( Hsiao, [0023] discloses a period of time when the frame rate is under control, i.e. a first duration. The combination with Jang teaches to analyze multiple temperature sensor signals, weight them, etc, and come up with an adjustment signal to lower temperature. Jang teaches of doing periodic checks to check the temperature and see if further adjustments are needed. This is indicative of a duration )

	Hsiao and Jang teach in Claim 4:
	The display system of claim 3, wherein the host processor is configured: 
to select the first duration when the first duration is shorter than the second duration, and 
to set the first performance control signal such that the display driver integrated circuit and the display panel operate with the first performance for the first duration. ( Jang teaches of several flowcharts in which the first and second temperatures are measured and information/parameters are subsequently determined. By using weights, different levels of importance can be assigned to the various signals and this will predominately factor into the adjustment signal that is ultimately chosen )

	Hsiao teaches in Claim 5:
	The display system of claim 3, wherein the host processor includes: 
a first look-up table including a plurality of first entries, each of the plurality of first entries representing a relationship of the first temperature information, the first performance and the first duration; and a second look-up table including a plurality of second entries, each of the plurality of second entries representing a relationship of the second temperature information, the first performance and second first duration. ( In light of the combination teaches of determining the temperature values and the subsequent response (performance signal including a time period), being able to store this is within ordinary skill. Respectfully, examiner asserts Official Notice to LUTs, etc, being well known in the art for being able to easily access a response to a given temperature )

	Hsiao and Jang teach in Claim 6:
	The display system of claim 5, 
wherein the host processor is configured to determine the first duration based on the first temperature information and the first look-up table, and the second duration based on the second temperature information and the second look-up table. ( Please note the reasoning provided in Claim 5. Given that the combination teaches to determine when to start and when to cease power control, it is clear that a duration is determined. Using a LUT to simply read this is one possible way to determine the duration )

	Jang teaches in Claim 7:
	The display system of claim 3, wherein: 
the first duration represents a time interval from a time point at which the display driver integrated circuit and the display panel start to operate with the first performance to a time point at which the first temperature information reaches a first value while the display driver integrated circuit and the display panel operate with the first performance ( Figure 10 discloses measuring the first temperature using the first temperature sensor and determining the appropriate weights, etc. To clarify, normal ranges are known and if the temperature exceeds the predetermined level, the difference is measured. To clarify, the adjustment considers these options ), and 
the second duration represents a time interval from the time point at which the display driver integrated circuit and the display panel start to operate with the first performance to a time point at which the second temperature information reaches the first value while the display driver integrated circuit and the display panel operate with the first performance. ( Figures 10 and 11 disclose measuring both the first and second temperature and determining an adjustment considering both temperature values. To clarify, the second temperature is also part of the analysis to derive the adjustment/first performance control signal )

	Hsiao and Jang teach in Claim 8:
	The display system of claim 1, 
wherein the host processor is configured to set the first performance control signal based on the first temperature information and the second temperature information such that a throttling operation is performed to decrease the performance of the display panel based on the first performance control signal. ( Hsiao: Figure 2 discloses limiting frequency at which frame rate is varied (read as a throttling operation). Jang: Figure 11, [0128] discloses that in light of obtaining the first and second temperature values that a restricting step 1140 is performed (read as throttling operation) )

	Hsiao and Jang teach in Claim 9:
	The display system of claim 1, 
wherein the host processor further includes: 
a main processor configured to generate a first control signal based on the first temperature information and the second temperature information ( Hsiao: Figure 1, [0046] disclose a processor to perform thermal management. Jang: [0131] discloses a processor which can measure the various temperatures and control the user of a resource (component) of the device to be adjusted accordingly ); and 
a display controller configured to generate the first performance control signal based on the first control signal. ( Hsiao: [0017] discloses a display controller 110. Jang: [0040] disclose a control circuit for controlling the display panel 260/262 )

	Hsiao and Jang teach in Claim 10:
	The display system of claim 9, 
wherein the main processor is configured to receive the first temperature information and the second temperature information. ( Hsiao: [0046] discloses the processor can be receive the temperature sensing values. Jang: [0131] discloses a processor which can measure the various temperatures, such as the values measured detailed in Figure 11 )

	Hsiao and Jang teach in Claim 11:
	The display system of claim 9, 
wherein the first thermal sensor is configured to receive the second temperature information, to select one of the first temperature information and the second temperature information, and to provide the selected one of the first temperature information and the second temperature information to the main processor. ( Hsiao: Figure 3 discloses receiving monitored temperatures and provide these to the processor. Jang: [0111] discloses the first temperature sensor can measure generated from one or more components, i.e. it can receive other temperature values. Respectfully, one sensor can be responsible for a plurality of components or one of skill could design multiple sensors; the end result does not change as the combination teaches to measure multiple values and consider them all )

	Hsiao teaches in Claim 12:
	The display system of claim 1, 
wherein the first performance control signal includes at least one of a frame rate control signal and a resolution control signal, wherein a frame rate of the display panel is adjusted with the frame rate control signal and a resolution of the display panel is adjusted with the resolution control signal. ( Figure 3, [0038] disclsoes that when temperatures exceed and a throttling operation occurs, one such implementation is to drop the frame rate (FPS) )

	Jang teaches in Claim 13:
	The display system of claim 1, further comprising: 
an image sensor driver integrated circuit including a third thermal sensor that is different from the first thermal sensor and the second thermal sensor ( Figure 2, [0035] discloses a camera module 291 and [0050] discloses in light of improvements in resolution, frame rate, etc, the camera consumes a large amount of power and the heat generated may increase. As a result, a temperature sensor is provided here as well, i.e. one or more components that are monitored, [0056]. This is in addition to the other temperature sensors, i.e. at least three ), and 
wherein the host processor is configured to generate the first performance control signal based on the first temperature information, the second temperature information and third temperature information ( [0008] discloses the processor obtains temperature data by using the plurality of sensors and can compute a parameter. Based on that parameter, a function or performance can be restricted. To clarify, multiple sensors, such as the interpreted three, are analyzed ), and 
wherein the third temperature information is obtained from the third thermal sensor and is received from the image sensor driver integrated circuit. ( [0008] disclsoes the camera has an associated temperature sensor to provide temperature sensing data to the processor )

	Hsiao and Jang teach in Claim 14:
	The display system of claim 13, wherein: 
the host processor is configured to generate a second performance control signal from the first temperature information, the second temperature information and the third temperature information, and to output the second performance control signal ( Hsiao: Figure 2 discloses limiting frequency at which frame rate is varied (read as a throttling operation). Jang: Figure 11, [0128] discloses that in light of obtaining the first and second temperature values that a restricting step 1140 is performed (read as throttling operation). In light of Jang teaching to receive a plurality of temperature values, there is no patentable difference between collecting two or three or however many temperature values in light of Jang teaching to analyze the camera’s temperature output ), and 
the image sensor driver integrated circuit is configured to receive the second performance control signal from the host processor, and to control the image sensor based on the second performance control signal to adjust the performance of the image sensor. ( Jang, [0008], etc, discloses adjusting the performance of the camera in light of temperature values )

	Hsiao and Jang teach in Claim 15:
	The display system of claim 14, wherein 
a main processor configured to generate a first control signal and a second control signal based on the first temperature information, the second temperature information and the third temperature information ( Jang, respectfully, Jang teaches of a plurality of processors and individual controllers for the various components, as shown in Figures 2 and 4. As noted above, the processor(s) collect the sensing data and derive the appropriate adjustment signal ); 
a display controller configured to generate the first performance control signal based on the first control signal ( Hsiao: [0017] discloses a display controller 110. Jang: [0040] disclose a control circuit for controlling the display panel 260/262 ); and 
an image signal processor configured to generate the second performance control signal based on the second control signal. ( As noted above, it is clear that there is a processor for specifically controlling the performance of the camera and Jang teaches of being able to modify performance based on temperature values )

	Hsiao teaches in Claim 16:
	A method of operating a display system ( [0002] discloses an electronic apparatus with a display ), the method comprising: 
obtaining, by a host processor, first temperature information from a first thermal sensor that is included in the host processor ( Figure 4, [0048] discloses a plurality of temperature sensors 440(1) to 440(N) which can be disposed at various portions of the apparatus. Several examples are noted in Figure 4, such as the display device, GPU, processor, etc, which can all be monitored. Generally, Figure 1 shows temperature sensing 120 for the various monitored components, such as chip dies, spots on a PCB, [0020], which again, are shown in Figure 4. For purposes of interpretation, please note the processor 410 which is monitored/associated/includes a first temperature sensor, as shown ); 
receiving, by the host processor, second temperature information from a display driver integrated circuit, the second temperature information being obtained from a second thermal sensor that is different from the first thermal sensor, is located outside the host processor, and is included in the display driver integrated circuit ( Figure 4, [0044]-[0048] further emphasizes the temperature sensors can monitor various components on the PCB. Figure 4 also shows a display device 430 and it is clear that another temperature sensor would be associated with this component, i.e. the first and second temperature sensors are located at different spots, away from/outside from each other ); 
receiving, by the display driver integrated circuit, the first performance control signal from the host processor; and controlling, by the display driver integrated circuit, the display panel based on the first performance control signal to adjust the performance of the display panel ( Figure 5, [0059] discloses that in light of monitoring the temperature, the frame rate can be controlled if the monitored temperature exceeds the temperature threshold. Please note the combination below for aspects of the particulars of how the first performance control signal is obtained ); but

Hsiao does not explicitly teach “generating, by the host processor, a first performance control signal indicating whether to increase or decrease performance of a display panel from the first temperature information and the second temperature information to output the first performance control signal”.

To clarify, while Hsiao teaches of a plurality of sensors, deriving a control signal based on two temperature sensors is not taught, i.e. comparing/combining the two sensors readings, etc.

However, in the same field of endeavor, power control in light of temperature concerns, Jang teaches of having a plurality of temperature sensors, such as 435 and 440, disposed in regions of an electronic device, similar to Hsiao, ( Jang, Figure 4, [0056] ). The various sensors can be analyzed in a variety of ways, as shown in the various flowcharts. Please note Figure 11, [0124]+ which discloses obtaining temperature data by using the plurality of temperature sensors and then restrict a function or performance of the electronic device. [0075] provides examples of these performance changes, such as adjusting the brightness of the display, the operating frequency of the processor, etc, (again, similar to Hsiao in regards to affecting performance of the display). This restriction, or change in performance, is achieved by analyzing all of the temperature data, such as taking the mean, multiplying the mean by a coefficient, applying different weighting values to the data, as taught in [0126]. To clarify, the sensor signals of multiple sensors is considered when making the performance changes. One of ordinary skill in the art would realize that in light of the temperature values, that performance could either be decreased or increased, such as when the temperature is lowered to an acceptable level (see aspects in Figure 11 relating to maintaining function and performance when the temperature is acceptable/returns to acceptable). See Hsiao’s teachings in [0028] which discloses when the temperature does not exceed its respective threshold, the adjustment may cease, thus resulting in an increase in performance.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the comparison/analysis of various temperature sensor readings, with the motivation that by using different weightings, etc, an accurate representation of the temperature parameter can be achieved, more precisely determining if and how to adjust performance, ( Jang, [0069] ).

	Hsiao and Jang teach in Claim 17:
	The method of claim 16, 
wherein generating and outputting the first performance control signal includes: determining, based on the first temperature information, a first duration for which the display driver integrated circuit and the display panel are set to operate with the first performance; determining, based on the second temperature information, a second duration for which the display driver integrated circuit and the display panel are set to operate with the first performance; and setting the first performance control signal based on the first duration and the second duration. ( Hsiao, [0023] discloses a period of time when the frame rate is under control, i.e. a first duration. The combination with Jang teaches to analyze multiple temperature sensor signals, weight them, etc, and come up with an adjustment signal to lower temperature. Jang teaches of doing periodic checks to check the temperature and see if further adjustments are needed. This is indicative of a duration )

	Hsiao teaches in Claim 18:
	The method of claim 17, 
wherein setting the first performance control signal includes: 
selecting the first duration when the first duration is shorter than the second duration; and asetting the first performance control signal such that the display driver integrated circuit and the display panel operate with the first performance for the first duration. ( Jang teaches of several flowcharts in which the first and second temperatures are measured and information/parameters are subsequently determined. By using weights, different levels of importance can be assigned to the various signals and this will predominately factor into the adjustment signal that is ultimately chosen )

	Hsiao teaches in Claim 19:
	The method of claim 16, further comprising: 
receiving, by the host processor, third temperature information from an image sensor driver integrated circuit, the third temperature information being obtained from a third thermal sensor that is different from the first thermal sensor and the second thermal sensor, is located outside the host processor, and is included in the image sensor driver integrated circuit ( [0008] discloses the processor obtains temperature data by using the plurality of sensors and can compute a parameter. Based on that parameter, a function or performance can be restricted. To clarify, multiple sensors, such as the interpreted three, are analyzed ), and 
wherein the first performance control signal is generated based on the first temperature information, the second temperature information and the third temperature information. ( Hsiao: Figure 2 discloses limiting frequency at which frame rate is varied (read as a throttling operation). Jang: Figure 11, [0128] discloses that in light of obtaining the first and second temperature values that a restricting step 1140 is performed (read as throttling operation). In light of Jang teaching to receive a plurality of temperature values, there is no patentable difference between collecting two or three or however many temperature values in light of Jang teaching to analyze the camera’s temperature output )

8.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al.
( US 2016/0328821 A1 ) in view of Jang et al. ( US 2018/0181171 A1 ) and Chappalli et al. ( US 2018/0090102 A1 ).

	Hsiao teaches in Claim 20:
	A display system ( [0002] discloses an electronic apparatus with a display ) comprising: 
a host processor including a first thermal sensor configured to generate first temperature information ( Figure 4, [0048] discloses a plurality of temperature sensors 440(1) to 440(N) which can be disposed at various portions of the apparatus. Several examples are noted in Figure 4, such as the display device, GPU, processor, etc, which can all be monitored. Generally, Figure 1 shows temperature sensing 120 for the various monitored components, such as chip dies, spots on a PCB, [0020], which again, are shown in Figure 4. For purposes of interpretation, please note the processor 410 which is monitored/associated/includes a first temperature sensor, as shown ); 
a display device controlled by the host processor ( Figure 4, [0044] discloses a display device 430 ), the display device including: 
the display panel ( [0045] discloses details of the display panel ); and 
a display driver integrated circuit including a second thermal sensor configured to generate the second temperature information ( Figure 4, [0044]-[0048] further emphasizes the temperature sensors can monitor various components on the PCB. Figure 4 also shows a display device 430 and it is clear that another temperature sensor would be associated with this component ), the display driver integrated circuit configured to control the display panel based on the first performance control signal to adjust the performance of the display panel ( Figure 5, [0059] discloses that in light of monitoring the temperature, the frame rate can be controlled if the monitored temperature exceeds the temperature threshold. Please note the combination below for aspects of the particulars of how the first performance control signal is obtained ); but

Hsiao does not explicitly teach (1): 
“the host processor configured to generate a first performance control signal indicating whether to increase or decrease performance of a display panel from the first temperature information, second temperature information and third temperature information” and 

(2): “an image sensor controlled by the host processor, the image sensor including: a pixel array; and an image sensor driver integrated circuit including a third thermal sensor configured to generate the third temperature information” and

(3): “to determine, based on the first temperature information [and a first look-up table], a first duration for which the display device maintains a first performance, to determine, based on the second temperature information [and a second look-up table], a second duration for which the display device maintains the first performance, to determine, based on the third temperature information [and a third look-up table], a third duration for which the display device maintains the first performance, to select a shortest one from among the first duration, the second duration and the third duration, and to set the first performance control signal such that the display device operates with the first performance for the selected one from among the first duration, the second duration and the third duration”

To clarify, while Hsiao teaches of a plurality of sensors, deriving a control signal based on two temperature sensors is not taught, i.e. comparing/combining the two sensors readings, etc.

However, in the same field of endeavor, power control in light of temperature concerns, Jang teaches of having a plurality of temperature sensors, such as 435 and 440, disposed in regions of an electronic device, similar to Hsiao, ( Jang, Figure 4, [0056] ). The various sensors can be analyzed in a variety of ways, as shown in the various flowcharts. Please note Figure 11, [0124]+ which discloses obtaining temperature data by using the plurality of temperature sensors and then restrict a function or performance of the electronic device. [0075] provides examples of these performance changes, such as adjusting the brightness of the display, the operating frequency of the processor, etc, (again, similar to Hsiao in regards to affecting performance of the display). This restriction, or change in performance, is achieved by analyzing all of the temperature data, such as taking the mean, multiplying the mean by a coefficient, applying different weighting values to the data, as taught in [0126]. To clarify, the sensor signals of multiple sensors is considered when making the performance changes. One of ordinary skill in the art would realize that in light of the temperature values, that performance could either be decreased or increased, such as when the temperature is lowered to an acceptable level (see aspects in Figure 11 relating to maintaining function and performance when the temperature is acceptable/returns to acceptable). See Hsiao’s teachings in [0028] which discloses when the temperature does not exceed its respective threshold, the adjustment may cease, thus resulting in an increase in performance.

To clarify, the combination teaches: 

(1): “the host processor configured to generate a first performance control signal indicating whether to increase or decrease performance of a display panel from the first temperature information, second temperature information and third temperature information ( As disclosed above, if the temperature was restricted, then performance is reduced. However, this analysis is continuous and if the temperature is acceptable, then normal operation is presumably resumed (read as a boosting operation). Furthermore, it is well known that if temperatures are lower than expected, additional performance can be initiated. See Hsiao, [0028] )”

(2): “an image sensor controlled by the host processor, the image sensor including: a pixel array; and an image sensor driver integrated circuit including a third thermal sensor configured to generate the third temperature information  ( Figure 2, [0035] discloses a camera module 291 and [0050] discloses in light of improvements in resolution, frame rate, etc, the camera consumes a large amount of power and the heat generated may increase. As a result, a temperature sensor is provided here as well, i.e. one or more components that are monitored, [0056]. This is in addition to the other temperature sensors, i.e. at least three. Furthermore, cameras are well known to be realized as pixel arrays )” and

(3): “to determine, based on the first temperature information [and a first look-up table], a first duration for which the display device maintains a first performance, to determine, based on the second temperature information [and a second look-up table], a second duration for which the display device maintains the first performance, to determine, based on the third temperature information [and a third look-up table], a third duration for which the display device maintains the first performance, to select a shortest one from among the first duration, the second duration and the third duration, and to set the first performance control signal such that the display device operates with the first performance for the selected one from among the first duration, the second duration and the third duration” ( Hsiao, [0023] discloses a period of time when the frame rate is under control, i.e. a first duration. The combination with Jang teaches to analyze multiple temperature sensor signals, weight them, etc, and come up with an adjustment signal to lower temperature. Jang teaches of doing periodic checks to check the temperature and see if further adjustments are needed. This is indicative of a duration. Please note the combination below for aspects of the look-up table. Given each component is analyzed and the temperature values of each is analyzed, weighted, etc, the appropriate duration will be selected in light of these factors )

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the comparison/analysis of various temperature sensor readings, with the motivation that by using different weightings, etc, an accurate representation of the temperature parameter can be achieved, more precisely determining if and how to adjust performance, ( Jang, [0069] ).

Hsiao and Jang do not explicitly teach of using look-up tables.

However, in the same field of endeavor, temperature analysis, Chappalli teaches of determining operational parameters of a device, ( Chappalli, Figure 7, [0078] ). In particular, environmental conditions at block 78 are determined, similar to Hsiao and Jang. As a result of this, and other factors, a pixel response is mapped and this can be implemented using LUTs, [0033]. Respectfully, one of ordinary skill in the art could dynamically derive the appropriate adjustments or it can be stored for simple access; the end result is not affected.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the LUTs, as taught by Chappalli, with the motivation that these are well known to use and the stored mapping can easily be retrieved, ( Chappalli, [0033], [0065] ).

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459. The examiner can normally be reached Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621